■ NELSON, Circuit Justice.
The suit is properly brought in the name of the pat-entee, in behalf of the party holding a license to use.
There has been much neglect and delay in this proceeding, on the part of Greacen; but I cannot say that he shall be debarred from contesting in the usual way the matters set up in the plea. The motion is granted, on payment of the costs of opposing it, and of putting in a rejoinder to the replication.
[For other cases involving this patent, see note to Goodyear v. Central It. Co., Case No. 5,563.]